 

Case 20-10343-LSS Doc 3782

To: Justice Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street
6th Floor

Wilmington, DE 19801

Re: SA

From:

 

To the Honorable Justice Silverstein,

Filed 05/12/21 Pagei1ofi

FILED %373
2021 HAY 12 AM 9: 99

‘ne CLERK
US BANKRUPT cy COUR

STRiIr rae
RICT OF DEL AWARE

| am writing the Court to tell my story. | will keep it brief as | know the Court’s time is
precious. | was abused at a Boy Scout Camp by a Scout Leader. My experience profoundly
changed me, and the repercussions have lasted my life (almost 40 years now since the abuse).
It was at night after us scouts had gone to bed, the leader came to my bedding area and

If the Court finds it in its power to hold those accountable | would appreciate it as | still
have PTSD from the abuse. The Boy Scouts and the insurance companies seem to think my case
is “made up” and “not that bad”. Please remember my story when deciding this case.

 

 
